Title: To Benjamin Franklin from Sartine, 31 October 1779
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


A Versailles le 31. Octobre 1779.
M. de sartine fait ses complimens à Monsieur franklin, et a l’honneur de le prévenir qu’il vient d’etre rendû un Arrêt du Conseil portant que la Requête du Sr. Walpole sera communiquée aux Srs. Alexander pour y répondre dans la quinzaine; les choses demeurant en même état où elles étoient avant l’Ordonnance de M le Comte de Durat les Srs. Alexandre ont écrit à M le Comte de Vergennes qu’ils consentoient à la continuation du séquestre de leurs Biens.

A M. franklin à Passy

